Case 2:20-cv-03843-BMC Document 37-16 Filed 08/04/21 Page 1 of 13 PageID #: 1407




 EXHIBIT 16
  Case 2:20-cv-03843-BMC Document 37-16 Filed 08/04/21 Page 2 of 13 PageID #: 1408
Williams v. Corporation of Mercer University, --- F.Supp.3d ---- (2021)
2021 WL 2328009



                  2021 WL 2328009                                West Headnotes (32)
    Only the Westlaw citation is currently available.
             United States District Court,
            M.D. Georgia, Macon Division.                        [1]      Federal Civil Procedure
                                                                          To survive a motion to dismiss for failure to state
           Olivier WILLIAMS, and all others                               a claim, a complaint must plead enough facts to
              similarly situated, Plaintiffs,                             raise a reasonable expectation that discovery will
                            v.
                                                                          reveal evidence of defendant's liability.      Fed.
           The CORPORATION OF MERCER                                      R. Civ. P. 12(b)(6).
               UNIVERSITY, Defendant.

              CASE NO.: 5:20-CV-361 (LAG)
                           |                                     [2]      Federal Civil Procedure
                  Signed 06/07/2021                                       On a motion to dismiss for failure to state a
                                                                          claim, the Court must take the factual allegations
Synopsis                                                                  in the complaint as true and construe them in
Background: Students brought class action against                         the light most favorable to the plaintiffs, but
university alleging breach of contract and unjust enrichment              the same liberal reading does not apply to legal
and demanding a prorated refund of tuition and mandatory
                                                                          conclusions.     Fed. R. Civ. P. 12(b)(6).
fees paid after university, in the middle of a semester, moved
all coursework online and stopped operating facilities and
providing services. University moved to dismiss.
                                                                 [3]      Federal Civil Procedure
                                                                          A court ordinarily does not consider anything
                                                                          beyond the complaint and documents attached
Holdings: The District Court, Leslie J. Abrams Gardner, J.,
                                                                          thereto when ruling on a motion to dismiss; there
held that:
                                                                          is an exception, however, for documents (1) that
                                                                          plaintiff references in the complaint, (2) that are
[1] doctrine of judicial nonintervention in academic matters
                                                                          central to plaintiff's claim, (3) whose contents are
did not preclude judicial review of students' class action;
                                                                          not in dispute, and (4) that defendant attaches to
[2] students stated a claim of breach of express contract;                its motion to dismiss.    Fed. R. Civ. P. 12(b)(6).

[3] students stated a claim of breach of implied contract;
                                                                 [4]      Federal Civil Procedure
[4] students stated a claim of unjust enrichment; but
                                                                          When ruling on a motion to dismiss, in order for
                                                                          a court to consider a document not attached to the
[5] students' unjust enrichment claim was precluded by their
                                                                          complaint, the requirement that the document's
breach of contract claim.
                                                                          contents not be in dispute goes to authenticity.
                                                                             Fed. R. Civ. P. 12(b)(6).
Motion granted in part and denied in part.

Procedural Posture(s): Motion to Dismiss for Failure to          [5]      Education
State a Claim; Motion for Attorney's Fees.
                                                                          The student-university relationship is essentially
                                                                          contractual in nature.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               1
 Case 2:20-cv-03843-BMC Document 37-16 Filed 08/04/21 Page 3 of 13 PageID #: 1409
Williams v. Corporation of Mercer University, --- F.Supp.3d ---- (2021)
2021 WL 2328009


 [6]    Education                                                [11]     Contracts
        Educational contracts have unique qualities and                   A plaintiff asserting a breach of contract claim
        are to be construed in a manner which leaves the                  under Georgia law must allege a particular
        school sufficient discretion to properly exercise                 contractual provision that the defendants
        its educational responsibility.
                                                                          violated to survive a motion to dismiss.       Fed.
                                                                          R. Civ. P. 12(b)(6).

 [7]    Education
        Courts are advised to exercise discretion and            [12]     Education
        not intercede in academic decision making
                                                                          Under Georgia law, private universities in
        where judicial action would require continuing
                                                                          Georgia form contracts with their students via
        supervision of the official conduct of public
                                                                          the student handbook issued during the student's
        officers.
                                                                          enrollment and through bulletins or catalogs;
                                                                          specific contractual terms can also be found in
                                                                          university policies and course webpages.
 [8]    Education
        It is appropriate for courts to review claims
        regarding breach of contract alleging that an            [13]     Contracts
        educational institution has made a specific
                                                                          In determining whether a contract is valid,
        promise to provide an educational service but
                                                                          with regard to the assent of the parties, known
        fails to deliver on that promise; in these cases,
                                                                          as “mutual assent,” Georgia courts apply an
        the essence of plaintiff's complaint would not be
                                                                          objective theory of intent whereby one party's
        that the institution failed to perform adequately
                                                                          intention is deemed to be that meaning a
        a promised educational service, but rather that it
                                                                          reasonable man in the position of the other
        failed to perform that service at all.
                                                                          contracting party would ascribe to the first party's
                                                                          manifestations of assent, or that meaning which
                                                                          the other contracting party knew the first party
 [9]    Federal Courts                                                    ascribed to his manifestations of assent. Ga.
        Doctrine of judicial nonintervention in academic                  Code Ann. § 13-3-1.
        matters did not preclude district court's review of
        students' class action against university, in which
        they alleged that university promised to provide         [14]     Contracts
        in-person education and on-campus services
                                                                          Under Georgia law, the circumstances
        and that university breached those promises;
                                                                          surrounding the making of a contract, such as
        gravamen of complaint was a standard contract
                                                                          correspondence and discussions, are relevant in
        dispute, and judicial intervention would not
                                                                          deciding if there was a mutual assent to an
        require continuous judicial intrusion or for the
                                                                          agreement. Ga. Code Ann. § 13-3-1.
        court to evaluate any academic decisions.


                                                                 [15]     Contracts
 [10]   Contracts
                                                                          Under Georgia law, where extrinsic evidence
        Under Georgia law, the elements of a breach
                                                                          exists as to the circumstances surrounding the
        of contract claim are: (1) a valid contract, (2)
                                                                          making of a contract, such as correspondence
        material breach of its terms, and (3) damages
                                                                          and discussions, and is disputed, the question of
        arising therefrom.
                                                                          whether a party has assented to the contract is




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               2
 Case 2:20-cv-03843-BMC Document 37-16 Filed 08/04/21 Page 4 of 13 PageID #: 1410
Williams v. Corporation of Mercer University, --- F.Supp.3d ---- (2021)
2021 WL 2328009

        generally a matter for the jury. Ga. Code Ann. §                  Under Georgia law, marketing and promotional
        13-3-1.                                                           materials constitute advertisements or invitations
                                                                          to enter into a bargain, rather than an offer.


 [16]   Contracts
        Under Georgia law, there is “mutual assent” to           [22]     Contracts
        the terms of a contract where the parties have a                  Students stated a claim of breach of implied
        distinct intention common to both and without                     contract under Georgia law against university by
        doubt or difference. Ga. Code Ann. § 13-3-1.                      alleging the parties' previous course of dealings
                                                                          of providing on-campus services and facilities
                                                                          in exchange for payment of tuition and fees;
 [17]   Contracts                                                         university's promotional and marketing materials
                                                                          could help define the scope of any implied
        Under Georgia law, until all contracting parties
                                                                          contract.
        understand alike, there can be no assent to the
        same thing in the same sense, and their minds
        must meet as to all the terms. Ga. Code Ann. §
        13-3-1.                                                  [23]     Contracts
                                                                          Under Georgia law, an “implied-in-fact contract”
                                                                          is one not created or evidenced by distinct and
 [18]   Contracts                                                         explicit language, but inferred by the law as a
                                                                          matter of reason and justice.
        Under Georgia law, extrinsic evidence can be
        considered when determining whether there was
        mutual assent to the terms of a contract. Ga. Code
        Ann. § 13-3-1.                                           [24]     Contracts
                                                                          Georgia law does not permit an express and
                                                                          implied contract for the same thing existing at
 [19]   Contracts                                                         the same time between the same parties, but does
                                                                          not bar pleading breach of express and implied
        Students stated a claim of breach of express
                                                                          contracts in the alternative; should both claims
        contract under Georgia law against university
                                                                          survive, courts will not allow recovery of such
        by alleging that university made an offer to
                                                                          conflicting claims.
        deliver instruction via “classroom” on its course
        webpages, that students assented to university's
        offer when they selected and paid for courses,
        that university breached agreement when it               [25]     Contracts
        transitioned classes to online only, and damages                  Under Georgia law, whether university
        for breach. Ga. Code Ann. § 13-3-1.                               previously offered online instruction for some
                                                                          courses was irrelevant to students' expectations
                                                                          that at the time they enrolled in specific courses,
 [20]   Contracts                                                         which university offered via the delivery method
                                                                          of “classroom” on a specific campus, those
        Under Georgia law, generally, a course of dealing
                                                                          courses would be taught in person, for students'
        may be used to interpret an express contract,
                                                                          breach of contract claims against university after
        but it does not create one. Ga. Code Ann. §
                                                                          university, in the middle of a semester, moved
        11-1-303(b).
                                                                          all coursework online and stopped operating
                                                                          facilities and providing services.

 [21]   Contracts




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              3
 Case 2:20-cv-03843-BMC Document 37-16 Filed 08/04/21 Page 5 of 13 PageID #: 1411
Williams v. Corporation of Mercer University, --- F.Supp.3d ---- (2021)
2021 WL 2328009


 [26]   Contracts
        Under Georgia law, deference to universities             [31]     Implied and Constructive Contracts
        did not make academic institutions immune to
                                                                          Under Georgia law, when a complaint must
        contract law, and thus did not support university's
                                                                          be read as evincing some type of contract
        proposition that it could alter the format of
                                                                          between the parties, unjust enrichment claims are
        classroom instruction and close campus services
                                                                          precluded.
        and facilities while continuing to charge for
        them.

                                                                 [32]     Implied and Constructive Contracts

 [27]   Implied and Constructive Contracts                                The equitable concept of unjust enrichment
                                                                          did not apply to students' class action against
        In Georgia, unjust enrichment is an equitable
                                                                          university demanding a prorated refund of
        principle that may be applied when there is no
                                                                          tuition and mandatory fees paid after university
        valid written contract between the parties.
                                                                          moved all coursework online and closed campus
                                                                          services and facilities; students adequately
                                                                          alleged breach of contract, and their express or
 [28]   Implied and Constructive Contracts                                implied contract claim precluded their unjust
        Under Georgia law, a claim for unjust enrichment                  enrichment claim.
        exists where plaintiff asserts that defendant
        induced or encouraged the plaintiff to provide
        something of value to the defendant, that the
        plaintiff provided a benefit to the defendant
        with the expectation that the defendant would          Attorneys and Law Firms
        be responsible for the cost thereof, and that the
        defendant knew of the benefit being bestowed           Brett R. Cohen, Pro Hac Vice, Jeffrey Kevin Brown, Pro
        upon it by the plaintiff and either affirmatively      Hac Vice, Carle Place, NY, Jason P. Sultzer, Pro Hac Vice,
        chose to accept the benefit or failed to reject it.    Poughkeepsie, NY, Jeremy Francis, Pro Hac Vice, New York,
                                                               NY, Michael Tompkins, Pro Hac Vice, Carle Pl, NY, Justin
                                                               M. Scott, Decatur, GA, for Plaintiffs.

 [29]   Implied and Constructive Contracts                     Brandon Lee Peak, Joel O. Wooten, Jr., Columbus, GA,
        Students stated a claim of unjust enrichment           Frank M. Lowrey, IV, Kamal Ghali, Atlanta, GA, Joseph M.
        against university under Georgia law by                Colwell, Columbus, GA, Joshua F. Thorpe, Atlanta, GA, for
        alleging that university, through marketing and        Defendant.
        promotional materials, encouraged students to
        provide something of value to university, that
        students conferred a benefit in the form of tuition                                ORDER
        and fees upon university in exchange for in-
        person tuition and access to on-campus facilities      LESLIE A. GARDNER, JUDGE
        and services, that university affirmatively chose
        to accept the tuition and fees, and that University     *1 Before the Court is Defendant's Motion to Dismiss
        moved all coursework online and stopped                Plaintiffs’ Amended Complaint (Doc. 27). For the reasons set
        operating facilities and providing services.           forth below, Defendant's Motion to Dismiss is GRANTED in
                                                               part and DENIED in part.


 [30]   Implied and Constructive Contracts
        Georgia courts reject unjust enrichment claims                          FACTUAL BACKGROUND
        where express or implied contracts exist.


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            4
  Case 2:20-cv-03843-BMC Document 37-16 Filed 08/04/21 Page 6 of 13 PageID #: 1412
Williams v. Corporation of Mercer University, --- F.Supp.3d ---- (2021)
2021 WL 2328009

Plaintiff Olivier Williams, a Georgia citizen, was an
undergraduate student at Mercer University during the              In her prayer for relief, Plaintiff seeks certification of the
Spring 2020 semester. (Doc. 25 ¶¶ 14–15). Plaintiff paid           class as defined as: “[a]ll persons who paid tuition and/or
approximately $8,550 in tuition and $6,145 in mandatory            Mandatory Fees for a student to attend in-person class(es)
fees. (Id. ¶ 14). The mandatory fees included a $150 facility      during the Spring 2020, or any other semester affected by
and technology fee, a $3,795 housing fee, a $75 study abroad       COVID-19 at Mercer but had their class(es) moved to online
fee, a $500 study abroad deposit and program fee, and a            only learning (the ‘Class’).” (Id. ¶ 52). Additionally, Plaintiff
$1,625 study abroad program fee. (Id.). In response to the         seeks declaratory, equitable, and monetary relief in the form
COVID-19 pandemic, Defendant The Corporation of Mercer             of an order finding in favor of Plaintiff and the Class, damages
University, a Georgia corporation, moved all coursework            to be determined by the trier of fact, an order compelling
online on or around March 15, 2020. (Id. ¶¶ 1, 5). Around the      disgorgement of the ill-gotten gains derived by Defendant,
same time, Defendant also stopped providing any services or        restitution, and all other forms of equitable monetary relief.
facilities the mandatory fees were intended to cover. (Id. ¶ 4).   (Id. at 21). Plaintiff further seeks attorney fees, costs, and
Defendant, however, did not provide refunds to students when       expenses, pre and post-judgment interest on any amounts
it stopped providing services and operating these facilities.      awarded, and any further injunctive and declaratory relief
(Id. ¶¶ 8–9).                                                      deemed just and proper. (Id. at 22).


Plaintiff's putative class action alleges that she, and
other students, entered into a contractual agreement where                     PROCEDURAL BACKGROUND
Plaintiff and class members would pay tuition and fees
and Defendant would provide “in-person and on-campus               *2 Plaintiff filed this putative class action under the
educational services, experiences, and opportunities.” (Id. ¶      Class Action Fairness Act,       28 U.S.C. § 1332(d)(2), on
25). Plaintiff alleges that she made payments to Defendant         September 14, 2020. (Doc. 1). After waiving service (Doc.
based on promises Defendant highlighted in marketing               13), Defendant filed its First Motion to Dismiss on November
materials, advertisements, and other documents that touted         4, 2020. (Doc. 18). The same day, Defendant filed a Motion
in-person and on-campus educational services. (Id. ¶¶ 26,          to Stay Discovery pending resolution of its Motion to
29). Plaintiff contends that students “did not choose to attend    Dismiss. (Doc. 19). The Parties then filed a Consent Motion
an online-only institution of higher learning, but instead         that established: (1) a schedule for Plaintiff to amend her
chose to enroll in the University's in-person educational          complaint, (2) a briefing schedule should Defendant file a
programs.” (Id. ¶ 36). After Defendant moved classes online,       renewed motion to dismiss, and (3) a stay of discovery. (Doc.
Plaintiff alleges that her educational experience became           24). On November 23, 2020, Plaintiff filed her Amended
“sub-par,” due to lack of classroom interaction, lack of           Complaint. (Doc. 25). The next day, the Court granted the
collaborative learning, denial of access to facilities integral    Consent Motion and denied as moot Defendant's Motion to
to a college education, and denial of campus activities and        Stay and initial Motion to Dismiss. (Doc. 26). On December
services—which foster development and career networking.           21, 2020, Defendant timely filed its Renewed Motion to
(Id. ¶¶ 42–46). Plaintiff further alleges that she, and other      Dismiss (Doc. 27), and the Parties filed a Consent Motion
class members, are entitled to a prorated refund of tuition and    to Stay (Doc. 28). The Court granted the Motion to Stay on
mandatory fees paid during the Spring 2020 semester. (Id. ¶        January 6, 2021. (Doc. 29). Plaintiff filed her Response on
50).                                                               January 21, 2021. (Doc. 30). Defendant filed its Reply on
                                                                   February 5, 2021. (Doc. 31). Defendant's Renewed Motion to
Plaintiff's Amended Complaint alleges three counts against         Dismiss is now ripe for review. See M.D. L.R. 7.3.1(A).
Defendant:

  1. breach of contract (id. ¶¶ 63–89);
                                                                                       LEGAL STANDARD
  2. unjust enrichment (id. ¶¶ 90–99); and
                                                                    [1] [2] To survive a motion to dismiss under Rule 12(b)(6),
  3. expenses of litigation under O.C.G.A. § 13-6-11 (id. ¶¶       “a complaint must contain sufficient factual matter, accepted
     100–02).                                                      as true, to ‘state a claim to relief that is plausible on its face.’




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              5
    Case 2:20-cv-03843-BMC Document 37-16 Filed 08/04/21 Page 7 of 13 PageID #: 1413
Williams v. Corporation of Mercer University, --- F.Supp.3d ---- (2021)
2021 WL 2328009

                                                                   Defendant argues that Plaintiff's Amended Complaint must
”    Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173
                                                                   be dismissed for six reasons. First, the doctrine of judicial
L.Ed.2d 868 (2009) (quoting          Bell Atl. Corp. v. Twombly,   nonintervention in academic matters requires dismissal. (Doc.
550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)).        27 at 10–13). Second, under Georgia law, Plaintiff has failed
A claim is plausible on its face if the complaint alleges enough   to state a plausible claim from breach of contract. (Id. at 13–
facts to “allow[ ] the court to draw the reasonable inference      17). Third, Defendant had a contractual right to change its
that the defendant is liable for the misconduct alleged.” Id.      rules and academic requirements and thus did not breach any
(citation omitted). A complaint must plead “enough fact[s]         agreement. (Id. at 17–19). Fourth, Plaintiff failed to perform
to raise a reasonable expectation that discovery will reveal       a condition precedent to obtain a refund. (Id. at 19–24). Fifth,
                                                                   the absences of any dispute as to the existence of a contract
evidence” of the defendant's liability.   Twombly, 550 U.S.        requires dismissal of Plaintiff's unjust enrichment claim. (Id.
at 556, 127 S.Ct. 1955. The Court must “take the factual           at 24–25). Last, the failure of Plaintiff's other claims requires
allegations in the complaint as true and construe them in the      dismissal of her attorney's fees claim. (Id. at 25).
light most favorable to the plaintiffs,” but the same liberal
reading does not apply to legal conclusions.    Edwards v.
                                                                  I. Doctrine of Judicial Nonintervention
Prime, Inc., 602 F.3d 1276, 1291 (11th Cir. 2010). “[A]
                                                                   *3 Defendant first argues that the doctrine of judicial
plaintiff armed with nothing more than conclusions” cannot
                                                                  nonintervention in academic matters requires dismissal of
“unlock the doors of discovery.”       Iqbal, 556 U.S. at 678–    Plaintiff's Amended Complaint. (Id. at 10). Defendant
79, 129 S.Ct. 1937. Additionally, “[t]hreadbare recitals of the   contends that “Plaintiff's claim that she is entitled to
elements of a cause of action, supported by mere conclusory       a refund would require a ruling on whether the online
statements, do not suffice.”    Id. at 678, 129 S.Ct. 1937.       instruction in her courses was academically inferior to in-
                                                                  person instruction.” (Id. at 11; Doc. 31 at 6–7). Plaintiff
 [3]    [4] A court ordinarily does not consider anything responds by asserting that Defendant mischaracterizes her
beyond the complaint and documents attached thereto when          Amended Complaint as an educational malpractice claim
ruling on a motion to dismiss. There is an exception,             and that judicial nonintervention, or academic deference, is
however, for documents (1) that the plaintiff references in       inapplicable to a university's commercial activities. (Doc. 30
the complaint, (2) that are central to the plaintiff's claim, (3) at 5).
whose contents are not in dispute, and (4) that the defendant
                                                                   [5]     [6]    [7] “It is well established that the student-
attaches to its motion to dismiss.      Hi-Tech Pharms., Inc.     university relationship is essentially contractual in nature.”
v. HBS Int'l Corp., 910 F.3d 1186, 1189 (11th Cir. 2018).
The requirement that the document's contents not be in                Pinder v. John Marshall Law School, LLC, 11 F. Supp.

dispute goes to authenticity. See        Fin. Sec. Assurance,      3d 1208, 1266 (N.D. Ga. 2014) (citing    Mangla v. Brown
Inc. v. Stephens, Inc., 500 F.3d 1276, 1285 (11th Cir. 2007)       Univ., 135 F.3d 80, 83 (1st Cir. 1998)). Both the United
(per curiam). Defendant attached its 2019–20 Cecil B. Day          States Supreme Court and the Georgia Supreme Court,
Campus (Atlanta) Catalog and its 2019–20 Macon Campus              however, have stated that “courts are unsuited to evaluate
Catalog. (Docs. 27-1, 27-2). The catalogs are referenced in        academic decisions made by university administrators and
the Amended Complaint, are central to Plaintiff's claims,          faculty members.”  Yancey v. Clark Atlanta Univ., No.
and their authenticity is not in dispute. (See Doc. 25 ¶¶ 74–      1:09-CV-1101-TWT, 2010 WL 1265181, at *3 (N.D. Ga.
75, 79–80). Therefore, the Court considers them, and such
                                                                   Mar. 25, 2010) (first citing  Regents of Univ. of Mich.
consideration of these documents does not convert the Motion
                                                                   v. Ewing, 474 U.S. 214, 226, 106 S.Ct. 507, 88 L.Ed.2d
to a motion for summary judgment under         Federal Rule of
                                                                   523 (1985); and then citing    Woodruff v. Ga. State Univ.,
Civil Procedure 12(d).
                                                                   251 Ga. 232, 304 S.E.2d 697, 698–99 (1983)). This is so
                                                                   because “educational contracts have unique qualities and
                                                                   are to be construed in a manner which leaves the school
                       DISCUSSION                                  sufficient discretion to ‘properly exercise its educational
                                                                   responsibility.’ ”    Jansen v. Emory Univ., 440 F. Supp.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              6
  Case 2:20-cv-03843-BMC Document 37-16 Filed 08/04/21 Page 8 of 13 PageID #: 1414
Williams v. Corporation of Mercer University, --- F.Supp.3d ---- (2021)
2021 WL 2328009

                                                                  noncontinuous. Id. Unlike grading, student discipline, or
1060, 1062 (N.D. Ga. 1977) (quoting           Mahavongsanan
                                                                  committee selections, a university's “response to a global
v. Hall, 529 F.2d 448, 450 (5th Cir. 1976)). Courts are
                                                                  pandemic is—hopefully—an uncommon event.” Id. Thus,
advised to exercise discretion and not intercede in academic
                                                                  adjudicating the dispute here over Defendant's response
decision making where “judicial action ... would require
                                                                  does not imply a “burden of continuous legal turmoil.”
continuing supervision of the official conduct of public
officers.” Deriso v. Cooper, 246 Ga. 540, 272 S.E.2d 274,            Woodruff, 304 S.E.2d at 699. Second, the standards that
276 (1980) (citations omitted). Judicial restraint in academic    govern this case are within the Court's capabilities. Defendant
decisions also “stems from [the] confidence that school           frames Plaintiff's Complaint and “demand for a refund as
authorities are able to discharge their academic duties in        expressly predicated on the alleged academic inferiority of
fairness and with competence. It is born alike of the necessity   online instruction.” (Doc. 31 at 6).
for shielding the courts from an incalculable new potential
for lawsuits, testing every Latin grade and every selection for    *4 [9] Here, while Plaintiff makes allegations that the
                                                                  “online learning options” were “sub-par” and complains
the Safety Patrol.”    Woodruff, 304 S.E.2d at 699; see also
                                                                  about the pass-fail grading system Defendant used in the
    Jansen, 440 F. Supp at 1063 (“[C]ourts are not empowered      Spring 2020 semester, the gravamen of Plaintiff's Complaint
to review the manner of grading students and the setting of       is a standard contract dispute. (See Doc. 25 ¶¶ 42–43). The
degree requirements.”).                                           questions before the Court are the questions presented in
                                                                  every contract case: (1) Did a contract exist?; and (2) if so,
 [8] It is, however, appropriate for courts to review claims      did Defendant materially breach that contract? In this case,
regarding breach of contract alleging that an educational         the specific questions are: (1) whether Defendant promised
institution has made a specific promise to provide an             to provide in-person education and on campus services;
educational service but fails to deliver on that promise. See,    and (2) whether Defendant breached those promises. (Id.
e.g., Doe v. Emory Univ., No. 1:20-CV-2002-TWT, 2021              ¶¶ 10, 71, 73; Doc. 30 at 5–6). Judicial intervention here
WL 358391, at *2–4 (N.D. Ga. Jan. 22, 2021) (declining to         would not require continuous judicial intrusion, and the
exercise judicial nonintervention in response to a university's   court can properly and justly evaluate the dispute without
COVID-19 response). As the Seventh Circuit explained:             evaluating any academic decisions. Accordingly, the Court
                                                                  may appropriately review this matter. 1

            [i]n these cases, the essence of the
            plaintiff's complaint would not be                    II. Breach of Contract
            that the institution failed to perform                Defendant next argues that Plaintiff's breach of contract claim
            adequately a promised educational                     fails for three reasons. First, Plaintiff fails to state a plausible
            service, but rather that it failed to                 claim of breach of contract. (Doc. 27 at 13–17). Second, even
            perform that service at all. Ruling                   if Plaintiff's claim was sufficiently pleaded, Defendant did not
            on this issue would not require an                    breach the contract because it had the right to change its rules
            inquiry into the nuances of educational               and academic requirements. (Id. at 17–19). Last, Plaintiff
            processes and theories, but rather an                 failed to satisfy a condition precedent stated in Defendant's
            objective assessment of whether the                   refund policy. (Id. at 19–24).
            institution made a good faith effort to
            perform on its promise.
                                                                     A. Failure to Plead
                                                                  Defendant contends that Plaintiff failed to plausibly plead a
                                                                  breach of contract claim because: (1) Plaintiff failed to cite
   Ross v. Creighton Univ., 957 F.2d 410, 417 (7th Cir.           any language in any document setting forth an agreement
1992). Additionally, as our sister court found in Doe             that requires Defendant to provide in-person education
v. Emory University, “[i]n comparing [the] rationale [for         or access to specific facilities or services, (2) Plaintiff's
judicial nonintervention] to the case before the court, it        assertions that Defendant assented to the agreement she
appears there are two significant distinguishing features.”       alleges is conclusory, and (3) Plaintiff cited evidence that
2021 WL 358391, at *4. First, the nature of this suit is          Defendant provided online instruction before the pandemic,



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 7
  Case 2:20-cv-03843-BMC Document 37-16 Filed 08/04/21 Page 9 of 13 PageID #: 1415
Williams v. Corporation of Mercer University, --- F.Supp.3d ---- (2021)
2021 WL 2328009

which means that her allegation that Defendant contractually        classes: ‘Classroom’ and identified a location by specific
agreed that it was required to provide in-person education is       campus.” (Doc. 25 ¶¶ 34, 76). Further, Plaintiff alleges that
implausible. (Doc. 27 at 13–17). In response, Plaintiff argues      the “course catalog and course details provided Plaintiff and
that Defendant misstates the federal procedural rules, and that     the Class with information regarding ... the delivery method,
Plaintiff is not required to attach the contract or recite its      and the location in which the courses would be held.” (Id. ¶¶
terms verbatim. (Doc. 30 at 10). Plaintiff also argues that her     74–75). Thus, Plaintiff has alleged that a specific contractual
allegations are not conclusory and that Defendant's argument        provision has been violated.
regarding previous offerings of online classes is nonsensical.
(Id. at 11–16).                                               Plaintiff also adequately has alleged mutual assent. Defendant
                                                              argues that Plaintiff's breach of contract claim is conclusory
 [10] Under Georgia law, the elements of a breach of contract because Plaintiff's reliance on pictures, Defendant's website
claim are: “(1) a valid contract; (2) material breach of its  and brochure, “marketing materials, an application, an
terms; and (3) damages arising therefrom.” Brooks v. Branch   acceptance letter, [and] course schedules” do not show
Banking & Trust Co., 107 F. Supp. 3d 1290, 1295 (N.D.         Defendant's assent to be bound. (Doc. 27 at 14). Defendant
Ga. 2015); see also Norton v. Budget Rent A Car Sys., Inc.,   also asserts that while Plaintiff does not have to attach these
307 Ga.App. 501, 705 S.E.2d 305, 306 (2010). To survive       documents, she failed to “allege factual matter that [these
Defendant's Motion to Dismiss, Plaintiff must sufficiently    references] establish[ ] the plausibility of her claim.” (Doc. 31
plead all three of these elements.                            at 8). Plaintiff contends that these references do demonstrate
                                                              mutual assent and that her Amended Complaint is well-pled.
 [11]     [12] “[A] plaintiff asserting a breach of contract (Doc. 30 at 12–16).
claim must allege a particular contractual provision that the
defendants violated to survive a motion to dismiss.” Brooks,   [13]      [14]     [15]     [16]     [17]     [18] In Georgia, “[t]o
107 F. Supp. 3d at 1296 (internal quotation marks omitted).   constitute a valid contract, there must be parties able to
Under Georgia law, “private universities in Georgia form[ ]   contract, a consideration moving to the contract, the assent of
contracts with their students via the student handbook issued the parties to the terms of the contract, and a subject matter
during the student's enrollment” and through bulletins or     upon which the contract can operate.” O.C.G.A. § 13-3-1.
                                                              With regard to the assent of the parties, known as “mutual
catalogs.     Barnes v. Zaccari, 757 F. Supp. 2d 1313, 1335
                                                              assent,”
(N.D. Ga. 2010) (citing     Morehouse Coll., Inc. v. McGaha,
277 Ga.App. 529, 627 S.E.2d 39, 42 (2005); Kuritzky v.
Emory Univ., 294 Ga.App. 370, 669 S.E.2d 179 (2008);                        [Georgia] courts apply an objective
Life Chiropractic Coll., Inc. v. Fuchs, 176 Ga.App. 606,                    theory of intent whereby one party's
337 S.E.2d 45, 48 (1985)), aff'd in part, rev'd in part and                 intention is deemed to be that meaning
remanded, 669 F.3d 1295 (11th Cir. 2012), vacated in part,                      a reasonable man in the position of the
592 F. App'x 859 (11th Cir. 2015) (per curiam). As other                        other contracting party would ascribe
courts in this circuit have found, specific contractual terms                   to the first party's manifestations of
can also be found in university policies and course webpages.                   assent, or that meaning which the
See, e.g., McCawley v. Universidad Carlos Albizu, Inc., 461                     other contracting party knew the first
F. Supp. 2d 1251, 1253 (S.D. Fla. 2006) (university policies);                  party ascribed to his manifestations of
Emory Univ., 2021 WL 358391, at *6 (course webpages). “In                       assent. Further, in cases such as this
other words, this is not a typical contract situation where there               one, the circumstances surrounding
is an express document with delineated terms that a plaintiff                   the making of the contract, such as
                                                                                correspondence and discussions, are
can reference. It is more nebulous.” Salerno v. Fla. S. Coll.,
                                                                                relevant in deciding if there was a
488 F. Supp. 3d 1211, 1218 (M.D. Fla. 2020).
                                                                                mutual assent to an agreement. Where
                                                                                such extrinsic evidence exists and is
 *5 Plaintiff alleges that, on one of Defendant's course
                                                                                disputed, the question of whether a
webpages, in “the MyMercer Portal Course Details, [for] ...
Spring 2020, it specifically identified that the University
would utilize the following ‘delivery method’ for specific


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             8
 Case 2:20-cv-03843-BMC Document 37-16 Filed 08/04/21 Page 10 of 13 PageID #: 1416
Williams v. Corporation of Mercer University, --- F.Supp.3d ---- (2021)
2021 WL 2328009

             party has assented to the contract is                 w[ould] be taught in-person”). Plaintiff claims that when
             generally a matter for the jury.                      she, and other students, selected courses for the Spring 2020
                                                                   semester they did so based, in part, on the delivery method
                                                                   in the MyMercer Portal. (Doc. 25 ¶¶ 34, 76–77). Plaintiff
                                                                   assented to Defendant's offer for in-person classes when
    Turner Broadcasting Sys., Inc. v. McDavid, 303 Ga.App.
                                                                   she selected and paid for these courses. (Id. ¶¶ 83–84).
593, 693 S.E.2d 873, 878 (2010) (citations omitted). Thus,
                                                                   Plaintiff also sufficiently alleges that Defendant breached this
there is mutual assent where the parties “have a distinct
                                                                   agreement when it transitioned classes to online only learning
intention common to both and without doubt or difference.
                                                                   in mid-March 2020. (Id. ¶¶ 78, 85). Likewise, Plaintiff also
Until all understand alike, there can be no assent ... to the
                                                                   sufficiently alleges damages for this breach. (Id. ¶ 87). Thus,
same thing in the same sense, and their minds must meet
                                                                   Plaintiff's breach of express contract claim for tuition may
as to all the terms.” Simmons v. McBride, 228 Ga.App. 752,
                                                                   proceed at this time.
492 S.E.2d 738, 739 (1997) (omission in original) (quoting
   Christensen v. Roberds of Atlanta, 189 Ga.App. 289, 375          [20]     [21]      [22] The facts alleged also support the
S.E.2d 267, 270 (1988)). Furthermore, extrinsic evidence can       alternative claim for breach of implied contract. Plaintiff
be considered when determining whether there was mutual            argues that mutual assent related to the provision of on-
                                                                   campus services and facilities is evidenced by a continued
assent. See McReynolds v. Krebs, 290 Ga. 850, 725 S.E.2d
                                                                   course of dealing and promotional and marketing materials
584, 588 (2012) (noting that “courts are free to consider such
                                                                   referencing on-campus services and facilities. Generally, a
extrinsic evidence” when “deciding if there was a mutual
                                                                   course of dealing may be used to interpret an express contract,
assent to an agreement” (internal quotations omitted) (citation
                                                                   but it does not create one. See O.C.G.A. § 11-1-303(b); see
omitted)). At the motion to dismiss stage, a claim may
                                                                   also 5 GA. JUR. Article 1–General Provisions § 1:17 (2021).
proceed where Plaintiff sufficiently pleads factual allegations
                                                                   With regard to the marketing and promotional materials,
that could plausibly indicate mutual assent by the parties that
                                                                   they constitute advertisements or “invitation[s] to enter into
Defendant would provide in-person instruction or on-campus
                                                                   a bargain, rather than an offer.” Georgian Co. v. Bloom, 27
services and facilities.
                                                                   Ga.App. 468, 108 S.E. 813, 814 (1921); see also Uhlig v.
                                                                   Darby Bank & Tr. Co., 556 F. App'x 883, 888 (11th Cir. 2014)
Plaintiff's first count is labeled “breach of contract,” and the
                                                                   (finding that a sales pamphlet was “[a]t best an invitation
factual allegations suggest that Plaintiff desires to proceed
                                                                   to bargain.” (citation omitted)). Plaintiff has not adequately
on both a theory of express contract and a theory of implied
                                                                   alleged the existence of an express contract with regard to
contract. (Doc. 25 ¶¶ 63–89). As Plaintiff does not state
                                                                   the promotional and marketing materials, but the allegations
specifically under which theory she is moving, the Court
                                                                   in the Complaint are sufficient to allege the existence of an
will construe Plaintiff's allegations as claims under both
                                                                   implied contract.
theories. See, e.g., Certain Underwriters at Lloyd's of London,
UK v. Ocean Walk Resort Condo. Ass'n, No. 6:16-cv-258-
                                                                    [23] Under Georgia law, “[a]n implied-in-fact contract is one
Orl-37GJK, 2017 WL 3034069, at *4 (M.D. Fla. July 18,
                                                                   not created or evidenced by distinct and explicit language, but
2017) (construing plaintiff's “Breach of Implied Contract”
                                                                   inferred by the law as a matter of reason and justice.” Classic
claim as alternative claims for both breach of express and
                                                                   Restorations, Inc. v. Bean, 155 Ga.App. 694, 272 S.E.2d
implied contract).
                                                                   557, 562–63 (1980) (citations omitted). Because implied
                                                                   contracts “arise from nonverbal conduct of the parties,” the
 *6 [19] Plaintiff adequately has alleged at least one fact
                                                                   Parties’ previous course of dealings of providing on-campus
supporting mutual assent on this point—the language on
                                                                   services and facilities in exchange the payment of tuition
the MyMercer Portal Course Details page stating that the
                                                                   and fees could plausibly give rise to an implied contract
delivery method for instruction was “classroom.” (Doc.
25 ¶¶ 34, 76, 79). Because this statement indicates the            under Georgia law.    Davidson v. Maraj, 609 F. App'x 994,
courses will be taught in-person and on a specified campus,        998–99 (11th Cir. 2015) (per curiam) (first citing 7 GA.
Plaintiff sufficiently pleaded an offer made by the Defendant.     JUR. Contracts § 2:1 (2015); and then citing Restatement
See, e.g., Emory Univ., 2021 WL 358391, at *6 (finding             (Second) of Contracts § 4 cmt. a, illus. 1–2 (Am. Law Inst.
that a private university's “course webpages indicating the        1981)); see also J.M. Clayton Co. v. Martin, 177 Ga.App.
‘Instruction Method’ as ‘In Person’ ... indicate[d] the courses    228, 339 S.E.2d 280, 283 (1985) (“[A] continued course


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             9
 Case 2:20-cv-03843-BMC Document 37-16 Filed 08/04/21 Page 11 of 13 PageID #: 1417
Williams v. Corporation of Mercer University, --- F.Supp.3d ---- (2021)
2021 WL 2328009

of dealing may suggest an implied contract ....” (citation           support the proposition that universities may fundamentally
omitted)). Moreover, though Defendant's promotional and              alter the method of instruction while continuing to charge full
marketing materials cannot represent an offer to form an             tuition or cancel on-campus events and close campus facilities
express contract, as discussed above, these materials can help       while continuing to charge for them. (Doc. 30 at 17–18).
define the scope of any implied contract. See Emory Univ.,           Plaintiff also responds Defendant's argument is misguided
2021 WL 358391, at *6 (citing Newark Fire Ins. Co. v. Smith,         because it mischaracterizes Plaintiff's claims, which do not
176 Ga. 91, 167 S.E. 79, 80 (1932)). At the motion to dismiss        challenge Defendant's decision to cancel in-person learning
stage the allegations regarding the Parties’ prior course of         and close campus facilities. (Id. at 16).
dealings and the payment of tuition and fees in exchange
for on-campus services and facilities is sufficient to allege
                                                                      [26] Defendant argues that, based on      Mahavongsanan,
mutual assent to an implied contract. Likewise, Plaintiff has
                                                                     it did not breach any contract with plaintiff because
sufficiently alleged a breach of that contract and damages.
                                                                     “[i]mplicit in [a] student's contract with [a] university
(Doc. 25 ¶¶ 84, 87).
                                                                     upon matriculation is the student's agreement to comply
                                                                     with the university's rules and regulations, which the
 [24] The Court notes that Georgia law does not permit “an
                                                                     university clearly is entitled to modify so as to properly
express and implied contract for the same thing existing at
the same time between the same parties.” Ga. Real Estate             exercise its educational responsibility.”    529 F.2d at 450.
Props., Inc. v. Lindwall, 303 Ga.App. 12, 692 S.E.2d 690,                Mahavongsanan, and the other cases Defendant relies
693 (2010) (footnote and citations omitted). But, Georgia law        upon, do not support its proposition that it can alter the
does not appear to bar pleading breach of express and implied        format of classroom instruction and close campus services
contracts in the alternative. See  Davidson, 609 F. App'x at         and facilities while continuing to charge for them. The cases
999 (allowing express and implied contract claims to coexist         cited by Defendant involve changes to rules and academic
at the motion to dismiss stage when the nature of the contract       degree requirements, such as adding comprehensive exams,
is unclear). Should both claims survive, the Court will not          maintaining GPAs for graduation, and adding additional
allow recovery of such conflicting claims.                           exams. See, e.g.,       Mahavongsanan, 529 F.2d at 450

 *7 [25] Defendant also argues that it provided online               (requiring a comprehensive examination);  Hammond v.
instruction before the pandemic and therefore it was not             Auburn Univ., 669 F. Supp. 1555, 1557, 1562 (M.D. Ala.
required to offer in-person instruction. (Doc. 27 at 16–             1987) (adding a minimum GPA requirement);    Jallali v.
17). Whether Defendant previously offered online instruction         Nova S. Univ., Inc., 992 So.2d 338, 340, 344 (Fla. 4th
for some courses is irrelevant to Plaintiff's expectation
                                                                     Dist. Ct. App. 2008) (adding an additional exam);       Univ.
that at the time she enrolled in specific courses—which
                                                                     of Miss. Med. Ctr. v. Hughes, 765 So. 2d 528, 530–531
Defendant offered via the “delivery method” of “Classroom”
                                                                     (Miss. 2000) (adding a requirement to pass a medical exam).
on a specific campus—would be taught in person. More
                                                                     These cases “simply stand for the proposition that courts
importantly, to the extent that this could be a defense against
                                                                     should defer to universities’ changes to curriculum or degree
Plaintiff's breach of contract claims, it does not affect the fact
                                                                     requirements.” Rhodes v. Embry-Riddle Aeronautical Univ.,
that Plaintiff sufficiently has pleaded the claim set forth in the
                                                                     Inc., No. 6:20-cv-927-Orl-40EJK, ––– F. Supp. 3d ––––, ––––
Complaint—the issue that is before the Court on a motion to
                                                                     n.5, 2021 WL 140708, at *3 n.5 (M.D. Fla. Jan. 14, 2021)
dismiss.
                                                                     (citing    Mahavongsanan, 529 F.2d 448;        Jallali, 992 So.
                                                                     2d 338). The issue before the Court is whether Defendant
   B. Defendant's Right to Change its Rules and                      promised something it later failed to deliver. Defendant has
   Academic Requirements                                             not identified, and the Court has found no Georgia case stating
Defendant also argues that, “[e]ven if the Parties’ contract         that deference to universities makes academic institutions
included a term requiring [Defendant] to provide in-person           immune to contract law.
education and access to specified facilities and services”
Plaintiff failed to state a breach because Defendant has the
right to change its rules and academic requirements. (Doc. 27          C. Condition Precedent
at 17). Plaintiff asserts that the cases cited by Defendant do not



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             10
 Case 2:20-cv-03843-BMC Document 37-16 Filed 08/04/21 Page 12 of 13 PageID #: 1418
Williams v. Corporation of Mercer University, --- F.Supp.3d ---- (2021)
2021 WL 2328009

Defendant's final argument on the breach of contract claim is                  with the expectation that the defendant
that Plaintiff failed to satisfy a condition precedent to obtain               would be responsible for the cost
the remedy she seeks. (Doc. 27 at 20). Specifically, Defendant                 thereof; and that the defendant knew
contends that the 2019–2020 Mercer University Catalog                          of the benefit being bestowed upon it
includes a binding refund policy, which requires students to                   by the plaintiff and either affirmatively
formally withdraw to receive any refund. (Id. at 21; Doc. 27-1                 chose to accept the benefit or failed to
at 4; Doc. 27-2 at 3). Defendant argues that because Plaintiff                 reject it.
did not formally withdraw, she did not satisfy this condition
precedent and therefore is ineligible for any refund. (Doc.
27 at 21). The refund policy, as articulated in Defendant's        Campbell v. Ailion, 338 Ga.App. 382, 790 S.E.2d 68, 73
catalogs, relates to circumstances in which students seek to       (2016) (citations omitted). Plaintiff has sufficiently alleged
withdraw from a class before completing the term and is            the factual elements to pursue her unjust enrichment claim.
inapplicable here. The refund policy governs situations where      Plaintiff alleges that Defendant—through the marketing
students seek early termination of the contract and does not       and promotional materials encouraged Plaintiff to provide
make withdrawal the sole remedy for a breach of contract by        something of value to Defendant, she conferred a benefit—in
Defendant. Furthermore, if Defendant did, in fact, breach the      the form of tuition and fees—upon Defendant in exchange for
contract, the provision—even if applicable—arguably would          in-person instruction and access to on-campus facilities and
no longer be enforceable. See Moore v. Grady Mem'l Hosp.           services, and that Defendant affirmatively chose to accept the
Corp., 778 F. App'x 699, 706 (11th Cir. 2019) (per curiam)         tuition and fees. (Doc. 25 ¶¶ 90–99).
(noting that under Georgia law when a party materially
breaches a contract, the breaching party is “estop[ped] ... from    [30] [31] [32] As Plaintiff recognizes, her claims are on
seeking to enforce the provisions of the agreement” (citing        a collision course because the Georgia courts reject unjust
  Forest Commodity Corp. v. Lone Star Indus., Inc., 255            enrichment claims where express or implied contracts exist.
Ga.App. 244, 564 S.E.2d 755, 757–58 (2002))).                      See     Davidson, 609 F. App'x at 998 (“When an implied-
                                                                   in-fact contract exists, a plaintiff may recover under the
                                                                   theory of quantum meruit but not unjust enrichment.”) (citing
III. Unjust Enrichment
                                                                   Yoh v. Daniel, 230 Ga.App. 640, 497 S.E.2d 392, 394
 *8 Defendant next argues that, under Georgia law, because
the Parties agree that there is a binding contract Plaintiff may   (1998);   Watson v. Sierra Contracting Corp., 226 Ga.App.
not alternatively plead an unjust enrichment claim. (Doc. 27       21, 485 S.E.2d 563, 570 (Ga. Ct. App. 1997)). When a
at 20; Doc. 31 at 11). Plaintiff argues that Federal Rule of       complaint “must be read as evincing some type of contract
Civil Procedure 8(d)(3) allows for pleading in the alternative     between” the parties, unjust enrichment claims are precluded.
and that because Defendant denies the existence of Plaintiff's       Id. (citation omitted). Because Plaintiff adequately has
contract claims her unjust enrichment claim is permitted.        alleged breach of contract, “the equitable concept of unjust
(Doc. 30 at 20).                                                 enrichment does not apply, and Plaintiff's claim for unjust
                                                                 enrichment is subject to dismissal.” Bryant v. Progressive
 [27]    [28]     [29] In Georgia, “[u]njust enrichment is an Mountain Ins. Co., 243 F. Supp. 3d 1333, 1342 (M.D. Ga.
equitable principle that may be applied when there is no         2017).
valid written contract between the parties[.]” Collins v. Athens
Orthopedic Clinic, 356 Ga.App. 776, 849 S.E.2d 213, 216
(2020) (second alteration in original) (citation omitted).       IV. Attorney's Fees
                                                                 Defendant's final argument contends that “Plaintiff's claim
                                                                 for expenses of litigation, including attorney's fees, cannot
             [A] claim for unjust enrichment exists              survive dismissal given that none of her underlying claims
             where a plaintiff asserts that the                  survive dismissal.” (Doc. 27 at 25). Because Plaintiff's breach
             defendant induced or encouraged the                 of contract claim survives the motion to dismiss, her claim
             plaintiff to provide something of value             for expenses of litigation under O.C.G.A. § 13-6-11 may
             to the defendant; that the plaintiff                  also proceed. Cf.  Gilmour v. Gates, McDonald and Co.,
             provided a benefit to the defendant                   382 F.3d 1312, 1316 (11th Cir. 2004) (stating that claims


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          11
 Case 2:20-cv-03843-BMC Document 37-16 Filed 08/04/21 Page 13 of 13 PageID #: 1419
Williams v. Corporation of Mercer University, --- F.Supp.3d ---- (2021)
2021 WL 2328009

                                                                  Defendant's Motion is DENIED as to Counts I and III.
for attorney's fees under O.C.G.A. § 13-6-11 “require[ ] an
                                                                  Plaintiff's breach of contract and attorney's fees claims
underlying claim”).
                                                                  remain. It is FURTHER ORDERED that the stay of
                                                                  discovery is lifted.

                     CONCLUSION                                   *9 SO ORDERED, this 7th day of June, 2021.

Accordingly, Defendant's Renewed Motion to Dismiss (Doc.
27) is GRANTED in part and DENIED in part. Defendant's            All Citations
Motion is GRANTED as to Count II, and Plaintiff's
unjust enrichment claim is DISMISSED with prejudice.              --- F.Supp.3d ----, 2021 WL 2328009




                                                       Footnotes


1      As noted by Judge Thrash in Emory University, the Court's “finding[, however,] ‘may well be a double-edged
       sword’ for the Plaintiff[ ].” 2021 WL 358391, at *4 (quoting Rosado v. Barry Univ. Inc., 499 F.Supp.3d 1152,
       1158 (S.D. Fla. 2020)). “While limiting the inquiry to these narrow questions allows the Court to evaluate this
       dispute, it also limits the scope of any relevant breach.” Id. at *4. In evaluating Plaintiff's contract claims, the
       Court will only evaluate the alleged breach of a promise for in-person education and access to facilities—not
       whether Defendant's COVID-19 response resulted in a “sub-par” educational experience.


End of Document                                               © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           12
